Bowie, C. J.,
delivered the opinion of this Court:
As the legal effect of the settlement and releases relied on by the appellees lies at the threshold of this case, and in the opinion of this Court is conclusive, an examination of the circumstances attending their execution is necessary to ascertain their character and operation.
Mary Brown, one of the appellants, had by a previous marriage, certain children named Norfolk, who were legatees under the will of Mary Stinchcomb, her mother, and the widow and executrix of George Stinchcomb; of which children, Mary Brown was guardian. She was also legatee in remainder under the will of George Stinchcomb, of all the property bequeathed to Mary Stinchcomb for life, and at the time of the settlement and releases referred to, was the wife of Lewis B. Brown, the other appellant. After the death of her mother, Mary Stinchcomb, the appellants authorised the appellee to sell all the personal property belonging to the estate of George Stinchcomb, by a writing under their hands and seals, dated 25th of September 1860. Which paper, it is proved, was in the handwriting of W. H. G. Dorsey, Esq., attorney at law. It is shewn that Mr. Dorsey acted as counsel for Mrs. Brown and the appellees; that after the sale, the funds being then in the hands of the appellee, it was agreed by Mr. Dorsey and Mr. Sands, attorneys for the Ridgelys, other legatees of Mary Stinchcomb, that Mr. Rowles, (the appellee,) knowing the property of George and Mary Stinchcomb, should go over the sale-list and select such property as belonged to Mr. George Stinchcomb, determine the amount belonging to each of the parties, and distribute the funds in hand accordingly. “The understanding between Dorsey and Sands was, that the whole matter should be settled upon the basis of that agreement.” Mr. Rowles brought his statement of the division of the *27property he had made before the attorneys, and they agreed to tho correctness of it.
The appellants, by their joint deed of release, acting as husband and wife, acknowledged the receipt of eight hundred and ninety-one dollars and seventy-nine cents, of the appellee, in full for all sums of money belonging to the said Mary A. Brown, as legatee under the will of George Stinchcomb, late of Howard County, deceased, which have been received by him. This deed was attested, executed, and acknowledged, before a justice of the peace of Baltimore city, on the 14th. of August 1861.
On tbe same day, Mary A. Brown, by ber several deed of release, as guardian ofWm. W. H. Norfolk and Louisa Norfolk, executed and acknowledged before the same justice, admitted tbe receipt of two hundred and thirty-six dollars and twenty-two cents, on account of legacies bequeathed to the said William and Louisa Norfolk by the will of Mary Stinchcomb.
These papers are not mere receipts; they are drawn with all the formality of deeds, executed, attested and acknowledged as such. They profess to release the appellee of and from all and every action, suit, claim or demand which could or might possibly be brought against him, for or on account of said sum of money, or the payment thereof, &c. Executed on the same day, attested by the same witness, and acknowledged before the same justice, the one, in the joint names and character of husband and wife, for a legacy, or part of a legacy, under George Stinchcomb’s will, and the other hy the wife alone, in the character of guardian of her children, for part of a legacy under Mary Stinchcomb’s will, they imply a settlement whereby it was admitted that Mary Stinchcomb’s administrator had assets sufficient to pay considerable pecuniary legacies; an hypothesis wholly irreconcilable with the appellant’s present theory.
“ When the law ascribes to one instrument a conclusive, and to another a prima facie character, we must presume that parties using either, intend it to operate according to *28its legal effect. A release will discharge a debt when a receipt will not. 'Persons may settle in good faith, under an impression that the amount paid is all that is due. But it sometimes happens that mistakes occur, and to enable parties to correct them, the law has declared that mere receipts are not conclusive.” Jones vs. Ricketts, 7 Md. Rep., 117. It is immaterial in this aspect of the case, whether these releases were only pro tanto or in full, or whether that executed by Mary Brown alone, as guardian, was operative as such. The validity of the joint release is unquestionably pro tanto; the concurrence and privity of the husband with the.wife in executing the second, may be inferred from the coincidence of time, place, and persons, and precludes him from denying the application of the funds to the purpose to which it was intended by the parties to be applied. Predicated on these admissions and facts there Avere payments, not only to the appellant, Mary, as guardian of the Norfolks, but to the Ridgelys, other legatees of the same testatrix. If this settlement is overturned, all those payments Avere “ devastavits,” for which the appellee and his securities Avould be responsible on his bond. These releases must therefore operate as estoppels in pais.
“As a general rule, a party will be precluded from denying his own acts or admissions, Avhich Avere expressly designed to influence the conduct of another, and did so influence it, and when such denial will operate to the injury of the latter.” 1 Greenleaf’s Ev., secs. 207, 208. McClellan & Wife, vs. Kennedy, 8 Md. Rep., 253.
This court could not allow parties who had made settlements such as this, whereby the rights of third persons were acknowledged, and considerable sums paid over to them, to come in and overturn them afterwards, Avithout the fullest proof of ignorance of facts, fraud or imposition. In this instance, there is no allegation or pretence of ignorance of all or any of the facts, relative to the two estates; the parties apjoellant, Avere “sui juris” and not “inops *29conoilii,” and cannot now bo permitted to repudiate their own deed. “A settled account will be deemed conclusive between the parties, unless some fraud, mistake, omission or inaccuracy is shown. For it would be most mischievous to allow settled accounts between the parties, especially where vouchers have been delivered up or destroyed, to be unravelled, unless for urgent reasons, and under circumstances of plain error which ought to be corrected. 1 Story’s Eq., sec. 527.
(Decided Feb’y 5th, 1864.)
The appellants suffered the appellee to administer the two estates as one. As administrator of the deceased executor, he should regularly and legally have first passed such an account as the deceased executrix of George Stinchcomb should have done, showing the condition of the first testator’s estate at the time of her decease, and if any balance was due that estate from the deceased executrix, tbat balance should have been shown. But the appellants, waiving the character of a creditor, assumed that of legatee, and in writing authorised the appellee to sell the specific articles remaining on the estate of George Stinchcomb, and afterwards, by their counsel, consented to a distribution of the proceeds between the appellant and other legatees; the appellee obtaining credits in the same account for legacies paid under the will of George Stinchcomb and legacies paid under the will of Mary Stinchcomb. No ignorance of tbe facts is alleged by the appellants. It is too late to rely upon ignorance of the law, if it would have availed at any time.
These considerations precluding the opening of the accounts, which have been passed under such circumstances, it is unnecessary to decide the points which have been raised in this court, upon the presumption that they might be reformed and restated.

Order of the Orphans’ Court affirmed


with costs to the appellee.